Eckert, J. On April 23, 1945 the Claimant, Chief McClain, who is otherwise known as B. T. McClain, while in the performance of his duties as a watchman at the south door of the Capitol Building, in Springfield, to clear the entrance to the building, attempted to move a heavy box. His hand slipped and he fell against the stone wall of the building, sustaining an injury to his back. At the direction of Edward J. Barrett, Secretary of State, by whom claimant was employed, he was treated for his injuries by Dr. H. H. Southwick, of Springfield, and an X-ray was taken, and an intravenous injection was given (claimant at'St. John’s Hospital, Springfield. Claimant paid Dr. Southwick for his services the sum of $25.00, and paid St. John’s Hospital for its services the sum of $10.50. Claim, in the total amount of $35.50, is made for reimbursement for payment of these two items. At the time of the accident, the employer and employee were operating under the provisions of the Workmen’s Compensation Act of this state, and notice of the accident and claim for compensation were made within the time provided by the act. The accident arose out of and in the course of claiman’s employment. Claiman is therefore entitled to an award of $35.50, reimbursement for medical and hospital services. The award is payable forthwith. This award is subject to the approval of the Governor as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees.”